                     FILED
            2019 Jan-18 PM 06:17
            U.S. DISTRICT COURT
                N.D. OF ALABAMA




Exhibit A
Sexual misconduct allegations at Department of
Corrections kept from public by bureaucracy
     alreporter.com/2019/01/07/sexual-misconduct-allegations-at-department-of-corrections-kept-from-public-by-government-
bureaucracy/
Bill Britt                                                                                                   January 7, 2019




A top official at the Alabama Department of Corrections was allowed to retire quietly after
reportedly confessing to inappropriate sexual relations with multiple women in his chain of
command.

Grantt D. Culliver, Associate Commissioner with the Alabama Department of Corrections,
retired effective Nov. 30, 2018, with his full state pension and a check for approximately
$30,000 in unrealized benefits.

According to half a dozen individuals who spoke with APR on deep background, Culliver, who
oversaw operations at all state correctional facilities, came under severe scrutiny after two
complaints were filed accusing him of using his office to pressure women for sex.

One complaint from high-ranking officials at the Department of Corrections is said to have
been ignored by the office of DOC Commissioner Jeff Dunn. But when the same allegations
reached Gov. Kay Ivey’s desk, her administration demanded an immediate and thorough probe
into Culliver’s conduct.

According to personnel records obtained by APR on Sep. 14, 2018, Culliver was placed on
mandatory leave. The document reads in part, “Your absence from work is deemed to be in the
best interest of the department due to the nature of the allegations against you.”
                                                                                                                               1/8
Advertisement
Culliver, over several years, used his position at DOC to coerce women under his command
into sexual liaisons in return for promotions or other considerations, according to sources who
spoke with APR. He also allegedly transferred females who rebuffed his advances. “If a female
staffer didn’t have sex with him, she was transferred to Timbuktu, Alabama,” said one source.
“And if you did, it meant promotions or other favors,” the source further stated.

An investigation into allegations against Culliver was carried out by the office of Attorney
General Steve Marshall. During the investigation, Culliver, according to those with knowledge
of the inquiry, confessed to having sexual relations with six women under his authority.

Marshall handed over the results of his office’s investigation to DOC instead of filing a criminal
complaint. DOC Commissioner Dunn then turned the findings over to Ethics Commission
Executive Director Tom Albritton where it remains out of public view.

In 2009, the Alabama Supreme Court in “Alabama Department of Corrections v. Mary
Barksdale et al” held that the results of these types of investigations are public records under
the state’s Open Meetings Act and cannot be kept from public review once the investigation is
complete. However, by placing the findings with the Alabama Ethics Commission, the public
may never know the whole story behind Culliver’s forced retirement.

It is widely suspected that Dunn, Marshall and others conspired to cover up allegations against
Culliver.

This would not be the first time Marshall protected a man accused of sexually assaulting a
female staffer; and Dunn may have reasons of his own for preventing the public from knowing
the details of Culliver activities since Dunn hired Culliver against the advice of others in the
department.

Culliver was first promoted to associate commissioner in Aug. 2014, by then-DOC
Commissioner Kim Thomas. He was removed from that position on Jan 29, 2015, by interim
DOC Commissioner William G. Sharpe following Thomas’ mandatory retirement by then-Gov.
Robert Bentley.

Allegations of sexual misconduct are reportedly why Sharpe demoted Culliver.

Dunn, according to APR sources, was aware of the claims against Culliver but promoted him
once again to associate commissioner on June 1, 2015.

APR sources report that Dunn and Culliver met shortly before his reappointment and that
Culliver assured Dunn that he would conduct himself according to DOC policy if reinstated to
his former rank.

Ignoring the advice of those around him, Dunn reappointed Culliver to associate
commissioner.


                                                                                                     2/8
From 2015, until his hushed departure in Nov. 2018, Culliver was accused of having sex with
women who worked under him at DOC. He retired with full benefits after the findings from
Marshall’s office landed at the Ethics Commission, where they now languish far from public
examination.

Dunn wrote in Culliver’s personnel file on Oct. 31, 2018, “Grantt D. Culliver is not recommended
for reemployment due to alleged violation of Administrative. Reg. 208, Employee Standards of
Conduct and Discipline.”

As usual, 2018 was a busy year for state political news in Alabama.

From indictments and scandals to big election wins and controversial legislation, here are the
top five political stories of the past year.

5. Superfund convictions
After months of embarrassing stories for Alabama politicians, a federal grand jury finally
brought some closure to one of the most disgusting public corruption scandals in state history
with the convictions of a former Drummond Coal executive and a high-ranking lawyer from the
powerful Balch & Bingham law firm.

Joel Gilbert, a former Balch partner, and David Roberson, a former VP at Drummond, were
convicted on numerous charges stemming from their bribery of former state Rep. Oliver
Robinson.

The scandal involved Gilbert and Roberson — and others — working through Robinson — and
other entities — to block the cleanup of a major pollution site in north Birmingham.

Advertisement

4. The Ethics Sheriff gets the boot
In the least politically ethical state in the country, it’s hard to find good guys — the guys who
take on corruption and who aren’t scared of the arrows coming back their way. Matt Hart was
probably Alabama’s best good guy in the fight for an ethical government.

Now, he’s gone. Done in by Steve Marshall who owed a favor to the big-money donors who
helped get Marshall elected AG and who despise Hart.

There is no fear in Montgomery now, as lawmakers slowly rewrite and blow up ethics laws
meant to prevent them from misusing their offices. And without Hart to crack down on at least
a few of them, it’s open season for corruption.

3. Hubbard denied
Only in Alabama could a guy convicted of 12 felonies be out of prison more than two years
after those convictions as he awaits appeal. But that’s the story of Mike Hubbard, the former
Speaker of the House.
                                                                                                    3/8
